Me. Justice Williams
delivered the opinion of the Court:
The bill -of complaint was filed by Stair to recover a reward of $300, offered by defendant Congregation for the “arrest and delivery to the sheriff of Knox county” of one who had at night assailed and brutally beaten, in his store, one of its members, Schwarts, there-being no other present.
*192The proof establishes that among those who with knowledge of, and in reliance on the reward, began to search or look out for the culprit, was one Johnson, of the city police force. This officer, observing a negro walking a street of his beat who appeared to him to answer the description given in the published reward, hailed him and engaged him in a conversation which tended to confirm Johnson’s suspicions. The negro was thereupon arrested, and while being taken by Johnson to the city hall the prisoner struck down the officer and ran in an effort to escape. Johnson followed in pursuit as soon as he recovered his footing, shot twice at the prisoner, and cried aloud,£ ‘ Catch him!” hearing which a large number of citizens joined in the pursuit, among them complainant, Stair. The negro dodged into a livery stable, passing out of the sight of Johnson, who continued to pursue, and went through same into Sullivan street. Stair entered the stable immediately behind the negro, leading the pursuers, drew his pistol, and commanded the negro to halt. Sullivan street at this place is a cul cle sac, the only avenue of escape being into Jackson avenue, and there stood other pursuers. In this, situation the negro surrendered to Stair. Policeman Johnson did not come up until the negro had been taken in charge by other policemen, who took him to jail. The court of civil appeals found as a fact that but for the intervention of Stair, or Stair and others, the negro probably would have ^escaped from Johnson, and that in *193the surrender in Sullivan street Stair was proximately and efficiently instrumental.
Stair sues for the full reward, and was granted by the chancellor a recovery of $100, by way of apportionment for services contributed. The court of civil appeals on appeal denied him any relief, save costs, which were taxed against defendant Congregation. Both sides' have petitioned for writs of certiorari.
The rules governing the interpretation of ordinary contracts are to be applied in the construction of the ¡ published reward; and, however this offer may be conceived of, this policeman, and not Stair, substántially performed the service requisite legally to a demand • of the reward, had he not been precluded by public policy which denies such relief to a regular officer.' If from the facts, known to the Congregation and tcC those seeking to earn the reward, detective skill, initiative, and ingenuity in the discovery of the culprit was primarily demanded, or if, on the other hand, great: danger was to be anticipated in the actual arrest, and the reward, therefore, construed to be paid to him who should brave the danger and effect the capture, John-' son' earned the reward.
“The better rule is that he who is the active and - efficient cause in securing the result described in an offer of reward is 'the one entitled to it. He' is the one who accomplishes the result — who brings it about. It is not the man who, when all else is done, and when ' the accused is, as it were, tied to a stake,-merely performs the letter of the final act without effort, skill, *194or enterprise. Such rule would conform to the spirit that actuated the offer of reward, and if it does it is the one that should prevail.” Hook, circuit judge, in McClaughrey v. King, 147 Fed., 463, 79 C. C. A., 91, 7 L. R. A. (N. S.), 216, 8 Ann. Cas., 856; Haskell v. Davidson, 91 Me., 488, 40 Atl., 330, 42 L. R. A., 155, 64 Am. St. Rep., 254, and other cases cited; 34 Cyc., 1747.
The act of Stair contributing to the second surrender was not an’“arrest” within the meaning of the offer of reward. The arrest had been made by Johnson and the mere retaking of the culprit in his attempted escape, while immediate and continuous pursuit was being made, did "not constitute a'second arrest; or affect’ Johnson’s right to' the prisoner under the one effective arrest. Cooper v. Adams, 2 Blackf. (Ind.), 294; 2 Hale, P. C., 115; 3 Cyc., 898.
The chancellor was in error in decreeing complainant $100 on apportionment, since his right to so share in the reward depends upon there having been concert of action between him and Policeman Johnson wlien the endeavor was entered upon. Where there is no such concert as to joint efforts, he alone is entitled to the reward who first substantially complies with the terms of the offer. Stroud v. Garrison, 24 Ark., 53; 24 Am. & Eng. Ency. Law (2 Ed.), 959. Complainant, Stair, was brought into the chase' by ■ hearing Johnson’s cry, “Catch him!” and not as an independent searcher.
The court of civil appeals was in error in decreeing complainant his costs, whether of the court below or *195on appeal, against the Congregation. That body voluntarily paid the police officers concerned in the transaction, without legal liability to do so, and after notice of complainant’s claim; hut those facts cannot cure his own lack of legal right or constitute an equity to that end.
Decree of court of civil appeals modified accordingly, and affirmed.